Citation Nr: 1409737	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-05 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a total hysterectomy.  

2.  Entitlement to service connection for degenerative joint disease of the spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to June 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision dated in July 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the file. .

The claim of service connection for degenerative joint disease of the spine is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

There is no evidence of a total hysterectomy during service or at any time thereafter.


CONCLUSION OF LAW

The criteria for service connection for residuals of a total hysterectomy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).








The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in March 2009.  

The Veteran was notified of the type of evidence necessary to substantiate the claim of service connection for residuals of a total hysterectomy, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of a present disability; and evidence of a relationship between the present disability and the injury or disease or event, causing an injury or disease, during service.  



The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any non-Federal records on her behalf. 

The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private treatment records.  

Although a June 2005 record reflects Social Security Administration (SSA) disability benefits were awarded to the Veteran, the SSA records are not pertinent to the claim of service connection for residuals of a hysterectomy and the Veteran has not alleged that the records are relevant.  VA is not obligated to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (there is no duty to assist when there is no indication that the records are potentially relevant).  






The Veteran was not afforded a VA examination on the claim of service connection for residuals of a total hysterectomy, because the record does not establish that the Veteran has ever undergone a total hysterectomy and there is no current disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing the circumstances under 38 C.F.R. § 3.159 when a VA examination is required).

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A Veteran is entitled to VA disability compensation, referred to as service connection, for a disability resulting from personal injury suffered or disease contracted in line of duty on active duty.  38 U.S.C.A §§ 1110 and 1131. 

To establish service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be proved.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).





Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).






Facts and Analysis

The Veteran alleges she had a hysterectomy sometime between 1976 and 1978, after her discharge from the Air Force and while she was serving in the Air National Guard.  She contends that physicians have asked her over the years whether she had a hysterectomy and she assumes that there is evidence of such.  

The service treatment records show that the Veteran complained of an irregular menstrual cycle in a report of medical history dated in February 1975 and the clinical gynecological examination was within normal limits.  In July 1975, the Veteran complained of irregular vaginal.  The impression was to rule out dysfunctional uterine bleeding.  In March 1976, the Veteran had an uncomplicated vaginal delivery of a baby.  In May 1976 a post-partum examination was within normal limitations.  The service treatment records do not show the Veteran had a total hysterectomy and a total hysterectomy was not shown by history or diagnosis. 

After service, private medical records show that in June 1998 a gynecologic pathology report showed epithelial cell abnormalities.  In March 2003, premature menopause was noted and in April 2003 the assessment was an oversized uterus with post fibrosis.  In April 2004, the Veteran refused an endometrial biopsy with dilatation and curettage hysteroscopy.  

VA records in August 2004 and again in July 2010 show that the uterus was negative or that a pelvic sonogram showed a fibroid uterus.  

Although Veteran asserts that had a hysterectomy shortly after her discharge from service, there is no objective evidence that she has had her uterus surgically removed.  In fact, the probative medical evidence clearly shows that her uterus remains intact.  





In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the claim for service connection for residuals of a total hysterectomy; there is no doubt to be resolved and service connection is not warranted.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for residuals of a total hysterectomy is denied.  


REMAND

The Veteran alleges that she injured her back as a child, prior to service and that she reinjured her back in service and after her discharge.  Private medical records show degenerative joint disease of the spine in March 2004.  

In June 200, the Veteran was awarded SSA disability benefits with an onset of disability in October 2001.  It cannot be determined whether SSA records contain relevant information related to the Veteran's diagnosed degenerative joint disease of the spine.  The duty to assist requires an attempt to obtain the potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

And the record is incomplete as to records from Georgia Correctional Healthcare. 

Accordingly, the case is REMANDED for the following action:





1.  Request SSA records. 

2.  Ask the Veteran either to submit or to authorize VA to obtain on her behalf, private medical records, pertaining to degenerative joint disease of the spine to include from Georgia Correctional Healthcare.  

3.  After the above development adjudicate the claim.  If the benefit is denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


